Motion for reargument and for leave to appeal to Court of Appeals denied. Decision* is amended to state that the constitutional question raised by the appellants is overruled; and in affirming the award this court did not review the facts, except to ascertain that there was evidence to sustain the finding, but accepted the decision of the Board as final in accordance with the provisions of section 20 of the Workmen’s Compensation Law.†

 See 231 App. Div. 775, 776.- — ■ [Rep.


 Amd. by Laws of 1928, chap. 754.— [Rep.